DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 4/29/2022, has been entered and carefully considered. Claims 1, 7, 10, 15-16, 22 and 25 are amended, claims 8, 11 and 23 are canceled. Claims 1-7, 9-10, 12-22 and 24-27 are currently pending.
	
Response to Arguments
2.	Applicant’s arguments, pages 7-9, filed on 4/29/2022, with respect to claims 1, 7, 16 and 22 that the combination of Jung and Kang does not teach or suggest “wherein the CG-UCI comprises at least one of: a HARQ identifier (HARQ-ID), a redundancy version, or a new data indicator” as recited in the amended claims have been considered but are moot in view of a new ground of rejection based on Talarico et al., US 2019/0342911.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-2, 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., (US 2020/0145167) hereinafter Jung, in view of Kang et al., (US 2021/0385809), hereinafter Kang, and further in view of Talarico et al., (US 2019/0342911), hereinafter Talarico.

Regarding Claim 1, Jung teaches A method of wireless communication, comprising: receiving, by a user equipment (UE), a configuration for a configured grant resource, the configuration indicating whether to multiplex a configured-grant uplink control information (CG- UCI) and Hybrid Automatic Repeat Request-acknowledgement (HARQ-ACK) in the configured grant resource ([Para. 0023-0025, 0027-0030] a UE receives an indication such as a PUSCH or PUCCH resource configuration Information Element (IE) as part of a configured grant UL resource allocation [0030] that indicates whether an uplink channel PUSCH or PUCCH carrying HARQ-ACK information and CSI should end no later than the end of the last symbol of a PUCCH resource assigned for the HARQ-ACK information as shown in Fig. 2, then the UE multiplex and transmit corresponding HARQ-ACK information and other UCI in a second PUCCH resource that ends within a time interval).
Jung does not disclose wherein the CG-UCI comprises at least one of: a HARQ identifier (HARQ-ID), a redundancy version, or a new data indicator; and transmitting, by the UE, an uplink (UL) communication signal in the configured grant resource, the UL communication signal including the CG-UCI and the HARQ-ACK multiplexed with UL data if the configuration includes an indication to multiplex the CG-UCI and the HARQ-ACK in the configured grant resource; and transmitting, by the UE, an uplink (UL) communication signal in the configured grant resource, the UL communication signal including the CG-UCI and the HARQ-ACK multiplexed with UL data if the configuration includes an indication to multiplex the CG-UCI and the HARQ- ACK in the configured grant resource. 
Kang teaches transmitting, by the UE, an uplink (UL) communication signal in the configured grant resource, the UL communication signal including the CG-UCI and the HARQ-ACK multiplexed with UL data if the configuration includes an indication to multiplex the CG-UCI and the HARQ- ACK in the configured grant resource ([Para. 0077, 0110, 0128] a method of transmitting a PUSCH from a UE to a BS may be a grant-free (or configured grant, or configured scheduling) based transmission method. Where the UE may multiplex UL control information (HARQ-ACK and UCI including CSI) to be transmitted in the PUCCH with the UL data and then transmit a result of the multiplexing on the PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung and Kang to improve communication required very low latency and very high reliability in 5G NR system.
The combination of Jung and Kang does not disclose wherein the CG-UCI comprises at least one of: a HARQ identifier (HARQ-ID), a redundancy version, or a new data indicator.
Talarico teaches wherein the CG-UCI comprises at least one of: a HARQ identifier (HARQ-ID), a redundancy version, or a new data indicator ([Para. 0124-0128] The CG-UCI may comprise one or more of the following fields: HARQ process ID, Redundancy version (RV) or New data indicator (NDI)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung, Kang and Talarico to implement the CG UL transmission to mitigate the impact caused by the quadruple contention for a UE to access a UL transmission in an unlicensed spectrum, and improve system performance.

Regarding Claim 2, Jung does not disclose wherein the HARQ-ACK is scheduled at a time resource overlapping with the configured grant resource. 
Kang teaches wherein the HARQ-ACK is scheduled at a time resource overlapping with the configured grant resource ([Para. 0110, 0139, 0174] a higher layer signal or an RRC signal indicates that HARQ-ACK or CSI is to be transmitted in the certain multiple symbols. When the HARQ-ACK information, which is one of pieces of the UL control information is overlapping the PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung, Kang and Talarico to implement the CG UL transmission to mitigate the impact caused by the quadruple contention for a UE to access a UL transmission in an unlicensed spectrum, and improve system performance.
Regarding Claim 5, Jung does not disclose wherein the UL communication signal includes the HARQ-ACK and is devoid of a configured grant-physical uplink shared channel (CG-PUSCH) if the configuration includes an indication not to multiplex the CG-UCI and the HARQ-ACK in the configured grant resource, wherein the HARQ-ACK is scheduled at a time resource overlapping with the configured grant resource. 
Kang teaches wherein the UL communication signal includes the HARQ-ACK and is devoid of a configured grant-physical uplink shared channel (CG-PUSCH) if the configuration includes an indication not to multiplex the CG-UCI and the HARQ-ACK in the configured grant resource, wherein the HARQ-ACK is scheduled at a time resource overlapping with the configured grant resource (Para. 0097-0100, 0120, 0128, 0130, 0140, 0174] Fig. 7 shows the UE receives RRC signaling for configuring the configured grant resource including time resource (i.e., PUSCH) . The UE determining whether to multiplex or not to multiplex the important UL control information (i.e., HARQ-ACK with high priority) on the PUSCH, where the UL control information and the PUSCH overlap each other. The UL control information may be considered not to be multiplexed on the PUSCH when HARQ-ACK information with high priority is included (scheduled) in the UL control information. When it is determined not to perform multiplexing, the UE may drop one of the PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung, Kang and Talarico to implement the CG UL transmission to mitigate the impact caused by the quadruple contention for a UE to access a UL transmission in an unlicensed spectrum, and improve system performance.
Regarding Claim 6, Jung does not disclose wherein the configuration is a radio resource control (RRC) configuration. 
Kang teaches wherein the configuration is a radio resource control (RRC) configuration ([Para. 0100-0103] A UE may be configured with the configured grant resource through RRC signaling)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung, Kang and Talarico to implement the CG UL transmission to mitigate the impact caused by the quadruple contention for a UE to access a UL transmission in an unlicensed spectrum, and improve system performance.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Jung, in view of Kang and Talarico, specifically, Jung teaches an apparatus, comprising: a transceiver ([Para. 0075-0079] Fig. 4 shows an apparatus 400 of UE 110 including a transceiver 370).
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.

4.	Claims 3-4, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kang and Talarico as applied to claims 1 and 16 respectively above and further in view of Islam et al., (US 2020/0228248) hereinafter Islam.

Regarding Claim 3, the combination of Jung, Kang and Talarico does not disclose wherein the UL communication signal includes the CG-UCI and is devoid of the HARQ-ACK if the configuration includes an indication not to multiplex the CG-UCI and the HARQ-ACK in the configured grant resource, wherein the HARQ- ACK is not scheduled at a time resource overlapping with the configured grant resource.  
Islam teaches wherein the UL communication signal includes the CG-UCI and is devoid of the HARQ-ACK if the configuration includes an indication not to multiplex the CG-UCI and the HARQ-ACK in the configured grant resource, wherein the HARQ- ACK is not scheduled at a time resource overlapping with the configured grant resource ([Para. 0022-0023, 0076, 0124] In NR, uplink control information (UCI) can be carried by physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH), including SR, HARQ-ACK, CSI, CQI, RI and PMI in a resource, which indicated in the DCI scheduling information, where the resource may be overlapping at least one symbol in time in a slot. In one embodiment, when the UE has data bits to be transmitted based on configured grant and the SR arrives, based on a given numerology of the PUSCH, the UE may determine multiplexing SR onto PUSCH if SR transmit occasion overlaps with PUSCH without multiplexing other UCI such as HARQ-ACK. Where the PUSCH is configured-grant based resources. That is, the HARQ- ACK is not scheduled at a time resource overlapping with the configured grant resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung, Kang, Talarico and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.
Regarding Claim 4, the combination of Jung, Kang and Talarico does not disclose wherein the UL communication signal includes the CG-UCI and is devoid of the HARQ-ACK if the configuration includes an indication to multiplex the CG-UCI and the HARQ-ACK in the configured grant resource, and wherein the HARQ- ACK is not scheduled at a time resource overlapping with the configured grant resource. 
Islam teaches wherein the UL communication signal includes the CG-UCI and is devoid of the HARQ-ACK if the configuration includes an indication to multiplex the CG-UCI and the HARQ-ACK in the configured grant resource, and wherein the HARQ- ACK is not scheduled at a time resource overlapping with the configured grant resource ([Para. 0022-0023, 0076, 0124] In NR, uplink control information (UCI) can be carried by physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH), including SR, HARQ-ACK, CSI, CQI, RI and PMI in a resource, which indicated in the DCI scheduling information, where the resource may be overlapping at least one symbol in time in a slot. In one embodiment, when the UE has data bits to be transmitted based on configured grant and the SR arrives, based on a given numerology of the PUSCH, the UE may determine multiplexing SR onto PUSCH if SR transmit occasion overlaps with PUSCH without multiplexing other UCI such as HARQ-ACK. Where the PUSCH is configured-grant based resources. That is, the HARQ- ACK is not scheduled at a time resource overlapping with the configured grant resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung, Kang, Talarico and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.
Regarding Claim 18, the combination of Jung, Kang and Talarico does not disclose wherein the UL communication signal includes the CG-UCI and is devoid of the HARQ-ACK if the configuration includes an indication not to multiplex the CG-UCI and the HARQ-ACK in the configured grant resource.  
Islam teaches wherein the UL communication signal includes the CG-UCI and is devoid of the HARQ-ACK if the configuration includes an indication not to multiplex the CG-UCI and the HARQ-ACK in the configured grant resource ([Para. 0022-0023, 00760124] In NR, uplink control information (UCI) can be carried by physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH), including SR, HARQ-ACK, CSI, CQI, RI and PMI in a resource, which indicated in the DCI scheduling information, where the resource may be overlapping at least one symbol in time in a slot. In one embodiment, when the UE has data bits to be transmitted based on configured grant and the SR arrives, based on a given numerology of the PUSCH, the UE may determine multiplexing SR onto PUSCH if SR transmit occasion overlaps with PUSCH without multiplexing other UCI such as HARQ-ACK. Where the PUSCH is configured-grant based resources. That is, the configuration includes an indication not to multiplex the CG-UCI and the HARQ-ACK in the configured grant resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung, Kang, Talarico and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.
Regarding Claim 19, the combination of Jung, Kang and Talarico does not disclose wherein the HARQ-ACK is not scheduled at a time resource overlapping with the configured grant resource.
Islam teaches wherein the HARQ-ACK is not scheduled at a time resource overlapping with the configured grant resource. ([Para. 0022-0023, 00760124] In NR, uplink control information (UCI) can be carried by physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH), including SR, HARQ-ACK, CSI, CQI, RI and PMI in a resource, which indicated in the DCI scheduling information, where the resource may be overlapping at least one symbol in time in a slot. In one embodiment, when the UE has data bits to be transmitted based on configured grant and the SR arrives, based on a given numerology of the PUSCH, the UE may determine multiplexing SR onto PUSCH if SR transmit occasion overlaps with PUSCH without multiplexing other UCI such as HARQ-ACK. Where the PUSCH is configured-grant based resources. That is, the HARQ- ACK is not scheduled at a time resource overlapping with the configured grant resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung, Kang, Talarico and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.
Regarding Claim 20, the combination of Jung, Kang and Talarico does not disclose wherein the UL communication signal includes the HARQ- ACK and is devoid of a configured grant-physical uplink shared channel (CG-PUSCH) if the configuration includes an indication not to multiplex the CG-UCI and the HARQ- ACK in the configured grant resource.
Islam teaches wherein the UL communication signal includes the HARQ- ACK and is devoid of a configured grant-physical uplink shared channel (CG-PUSCH) if the configuration includes an indication not to multiplex the CG-UCI and the HARQ- ACK in the configured grant resource. ([Para. 0022-0023, 00760124] In NR, uplink control information (UCI) can be carried by physical uplink control channel (PUCCH) or physical uplink shared channel (PUSCH), including SR, HARQ-ACK, CSI, CQI, RI and PMI in a resource, which indicated in the DCI scheduling information, where the resource may be overlapping at least one symbol in time in a slot. In one embodiment, when the UE has data bits to be transmitted based on configured grant and the SR arrives, based on a given numerology of the PUSCH, the UE may determine multiplexing SR onto PUSCH if SR transmit occasion overlaps with PUSCH without multiplexing other UCI such as HARQ-ACK. Where the PUSCH is configured-grant based resources.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung, Kang, Talarico and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.
Regarding Claim 21, Jung does not disclose wherein the HARQ-ACK is scheduled at a time resource overlapping with the configured grant resource. 
Kang teaches wherein the HARQ-ACK is scheduled at a time resource overlapping with the configured grant resource ([Para. 0110, 0139, 0174] a higher layer signal or an RRC signal indicates that HARQ-ACK or CSI is to be transmitted in the certain multiple symbols. When the HARQ-ACK information, which is one of pieces of the UL control information is overlapping the PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung, Kang, Talarico and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.

5.	Claims 7, 9-10, 12-15, 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jung and in view of Islam and further in view of Talarico. 

Regarding Claim 7, Jung teaches A method of wireless communication, comprising: receiving, by a user equipment (UE), a transmission configuration for a configured grant resource ([Para. 0022-0025, 0027-0030] a UE can receive an indication including parameter in a PUSCH or PUCCH resource configuration Information Element (IE) as part of a configured grant UL resource allocation [0030] that indicates whether an uplink channel PUSCH or PUCCH carrying HARQ-ACK information);
and transmitting, by the UE, an uplink (UL) communication signal in the configured grant resource, the UL communication signal including at least one of a Hybrid Automatic Repeat Request (HARQ) acknowledgment (ACK)/negative-acknowledgement (NACK) or a configured-grant uplink control information (CG-UCI) ([Para. 0022-0024, 0030-0031, 0068] the UE transmit the HARQ-ACK and other UCI (i.e., CG-UCI) in a configured time intervals of a PUSCH as part of a configured grant UL resource [0030], where the PUSCH carries ACK/NACK. The HARQ-ACK information can be acknowledgement or negative acknowledgement).
Jung does not disclose wherein the HARQ ACK/NACK is associated with a first beta offset, the CG-UCI is associated with a second beta offset, and the first beta offset is different from the second beta offset, and wherein the CG-UCI comprises at least one of: a HARQ identifier (HARQ-ID), a redundancy version, or a new data indicator.
Islam teaches wherein the HARQ ACK/NACK is associated with a first beta offset, the CG-UCI is associated with a second beta offset, and the first beta offset is different from the second beta offset ([Para. 0084-0093] if UE multiplex the first HARQ-ACK onto PUSCH. The HARQ-ACK is associated with the beta offset value (first beta offset value) indicating the HARQ-ACK is associated with the first HARQ codebook. [Para. 0124, 0129-0130] For the cases, wherein rate-matching-based multiplexing is applied to multiplexing SR (UCI) onto PUSCH, a beta offset value from a set of configured beta offset values can be associated with the SR. Where the UCI transmitted on a configured grant resource (PUSCH) may include HARQ-ACK, CSI and SR [0022]). Thus, the first beta offset is different from the second beta offset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.
The combination of Jung and Islam does not disclose wherein the CG-UCI comprises at least one of: a HARQ identifier (HARQ-ID), a redundancy version, or a new data indicator.
Talarico teaches wherein the CG-UCI comprises at least one of: a HARQ identifier (HARQ-ID), a redundancy version, or a new data indicator ([Para. 0124-0128] The CG-UCI may comprise one or more of the following fields: HARQ process ID, Redundancy version (RV) or New data indicator (NDI)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung, Islam and Talarico to implement the CG UL transmission to mitigate the impact caused by the quadruple contention for a UE to access a UL transmission in an unlicensed spectrum, and improve system performance.
Regarding Claim 9, Jung does not disclose wherein transmitting the UL communication signal includes: multiplexing CG-UCI using multiplexing procedures for HARQ-ACK/NACK UCI.
Islam teaches wherein transmitting the UL communication signal includes: multiplexing CG-UCI using multiplexing procedures for HARQ-ACK/NACK UCI. ([Para. 0074-0077, 0103] one or more UCI types can be multiplexed or piggybacked on the configured-grant based PUSCH accordance with multiplexing rule as defined in Rel-15 when one or more CSI report, one or more HARQ-ACK codebooks, or one or more SR with same or different priority levels overlap in a slot (i.e., multiplexing procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.
Regarding Claim 10, Jung does not disclose wherein the UL communication signal includes the scheduled HARQ ACK/NACK and is devoid of the CG-UCI.
Islam teaches wherein the UL communication signal includes the scheduled HARQ ACK/NACK and is devoid of the CG-UCI ([Para. 0103, 0124] an UL grant scheduling a PUSCH such that the HARQ-ACK. When the UE has data bits and the SR to be transmitted on a configured grant transmission based on the PUSCH, the UE may determine the SR can be multiplexed onto PUSCH without including other UCI types such as HARQ-ACK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.
Regarding Claim 12, Jung does not disclose wherein transmitting the UL communication signal includes: transmitting CG-UCI as part of a HARQ-ACK UCI payload.
Islam teaches wherein transmitting the UL communication signal includes: transmitting CG-UCI as part of a HARQ-ACK UCI payload ([Para. 0103-0107] the UE may multiplex the HARQ-ACK (and any other UCI as permitted by multiplexing rules and time-line conditions) on a PUSCH repetition that overlaps with the PUCCH resource for HARQ-ACK feedback. That is, transmitting CG-UCI as part of a HARQ-ACK UCI payload.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.
Regarding Claim 13, Jung does not disclose wherein receiving the transmission configuration includes: receiving a radio resource control (RRC) message indicating the configured grant resource.
Islam teaches wherein receiving the transmission configuration includes: receiving a radio resource control (RRC) message indicating the configured grant resource. ([Para. 0124] the UE can be configured with UE specific RRC signaling indicating the transmission based on the configured grant resource (PUSCH)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.
Regarding Claim 14, Jung does not disclose wherein transmitting the UL communication signal includes: determining that no HARQ ACK/NACK is to be transmitted in the UL communication signal; and transmitting the configuration grant transmission in response to a determination that no HARQ ACK/NACK is to be transmitted in the UL communication signal.
Islam teaches wherein transmitting the UL communication signal includes: determining that no HARQ ACK/NACK is to be transmitted in the UL communication signal; and transmitting the configuration grant transmission in response to a determination that no HARQ ACK/NACK is to be transmitted in the UL communication signal ([Para. 0124] when the UE has data bits and the SR to be transmitted on a configured grant transmission based on the PUSCH, the UE may determine without multiplexing other UCI such as HARQ-ACK and/or CSI. The SR can be multiplexed onto PUSCH without including other UCI types such as HARQ-ACK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.
Regarding Claim 15, Jung does not disclose wherein the UL communication signal includes the CG-UCI and is devoid of the HARQ ACK/NACK.
Islam teaches wherein the UL communication signal includes the CG-UCI and is devoid of the HARQ ACK/NACK. ([Para. 0103, 0124] an UL grant scheduling a PUSCH such that the HARQ-ACK. When the UE has data bits and the SR to be transmitted on a configured grant transmission based on the PUSCH, the UE may determine the SR can be multiplexed onto PUSCH without including other UCI types such as HARQ-ACK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Jung and Islam to implement the configured grant transmission to prioritize different services for control and data transmission to improve the NR communication performance.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 7 as being the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Jung, in view of Kang and Talarico, specifically, Jung teaches an apparatus, comprising: a transceiver ([Para. 0075-0079] Fig. 4 shows an apparatus 400 of UE 110 including a transceiver 370).
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 12.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190150184, Elbwart et al. discloses determining transport block generation timing of an uplink transmission.
US 20190268935, Talarico et al. discloses Configured grant uplink (ul) transmission in new radio unlicensed (nr-u).
US 20200053779, Jeon et al. discloses channel selection using a listen before talk procedure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                             

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413